                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

RICHARD GALLEGOS, JR.                                               CIVIL ACTION

VERSUS                                                              NO. 18-4925 C/W
                                                                    18-8752

OFFICER MCCUBBINS ET AL.                                            SECTION “F” (2)

                                       ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the objections

to the Magistrate Judge’s Report and Recommendation filed by the plaintiff on January

2, 2019 (Rec. Doc. No. 55), hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

      IT IS ORDERED that plaintiff’s motions for injunctive relief, Record Doc. No.

21 and 22, are hereby DENIED and that plaintiff’s complaint is hereby DISMISSED

WITH PREJUDICE as legally frivolous and/or for failure to state a claim under 28

U.S.C. § 1915(e)(2) and 42 U.S.C. § 1997e(c)(1).

                 New Orleans, Louisiana, this ______          January
                                               16th day of ______________, 2019.



                                            __________________________________
                                                   MARTIN L.C. FELDMAN
                                              UNITED STATES DISTRICT JUDGE
